TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00410-CR




                                Paul J. Stautzenberger, Appellant

                                                   v.

                                   The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
NO. 2003CR0114A, HONORABLE CHARLES E. (CHUCK) MILLER, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found appellant Paul J. Stautzenberger guilty of driving without a valid

driver’s license. The jury assessed a $200 fine.

               Appellant represents himself on appeal, as he did at trial. His brief on appeal was due

February 6, 2004. When no brief was filed, the appeal was set for submission. Appellant was

notified of the date of submission and told that he could file a brief at any time before that date. No

brief has been tendered for filing. See Tex. R. App. P. 38.8(b)(4) (consideration of appeal without

briefs).
               We have examined the record and find no fundamental error or other matter that

should be considered in the interest of justice. The judgment of conviction is affirmed.




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: May 20, 2004

Do Not Publish




                                                2